    Case: 1:17-md-02807-JSG Doc #: 145 Filed: 12/20/18 1 of 11. PageID #: 2830



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION AT CLEVELAND

 In re:

 SONIC CORP. CUSTOMER DATA                             Case No. 1:17-md-02807-JSG
 BREACH LITIGATION
                                                       Judge James S. Gwin
 THIS DOCUMENT RELATES TO
 ALL CASES

                      PRELIMINARY APPROVAL ORDER

          The matter before the Court is the motion of Representative Plaintiffs Penny Bolin,

Shannon Gannon, Henry Gil, Esmeralda Hernandez, Melvin Hildreth III, Megan MacKay,

Dometric Pearson, Paula Sbabo, and Cassandra Sharp (“Representative Plaintiffs”), and Septabeya

Bean, Patrick Blanford, Cornelius Bogard, Shadawna Carson, John Dolembo, Carlton Donovan,

Vonda Hoover, Barbara Kelley, Mark Korabelnikov, Denise Ramirez, Edward Ramirez, Linda

Sipple, and Angela Williams (“Individual Named Plaintiffs”) for preliminary approval of a

proposed class action settlement with Defendants Sonic Corp., Sonic Industries Services Inc.,

Sonic Capital LLC, Sonic Franchising LLC, Sonic Industries LLC, and Sonic Restaurants, Inc.

(collectively, “Sonic” or the “Sonic Defendants”), on behalf of a Settlement Class. The proposed

Settlement would resolve all of the claims asserted by Representative Plaintiffs, Individual Named

Plaintiffs, and members of the proposed Settlement Class in this action against Sonic (the

“Litigation”).

          This matter has been resolved by compromise as a result of two full-day mediation sessions

on August 3 and 10, 2018 and a telephonic conference on October 2, 2018 with the Honorable

Jonathan D. Greenberg (the “Mediation”). Representative Plaintiffs, Individual Named Plaintiffs,

and Sonic (collectively, the “Parties”), through their respective counsel, have executed and filed



SMRH:228023659.7                                 -1-
    Case: 1:17-md-02807-JSG Doc #: 145 Filed: 12/20/18 2 of 11. PageID #: 2831



with this Court a Settlement Agreement that resolves this Litigation and all claims asserted by

Representative Plaintiffs, Individual Named Plaintiffs, and members of the proposed Settlement

Class relating to or arising from the Data Breach (as defined in Paragraph 1.10 of the Settlement

Agreement). The Court, having overseen the Mediation, reviewed the Settlement Agreement,

including the exhibits thereto, and considered the briefing submitted in support of the unopposed

motion and the arguments of counsel thereon, finds that the terms of the proposed Settlement are

fair, reasonable and adequate to Representative Plaintiffs, Individual Named Plaintiffs, and the

Settlement Class and that the interests of fairness, consistency, and efficiency are well served by a

single class settlement. The Court therefore hereby GRANTS the preliminary approval motion and

ORDERS as follows.

        1.        Except as otherwise stated, this Order incorporates the defined terms set forth in

the Settlement Agreement.

        2.        For purposes of settlement, and conditioned upon the Settlement Agreement

receiving final approval following the final approval hearing, the Court conditionally certifies the

following Settlement Class, pursuant to Federal Rule of Civil Procedure 23(b)(3): All residents of

the United States who made a purchase at one of the Impacted Sonic Drive-Ins and paid using a

debit or credit card during the period of time from April 7, 2017 through October 28, 2017. The

Settlement Class specifically excludes: (i) Sonic (as defined in Paragraph 1.31 of the Settlement

Agreement); (ii) Sonic Franchisees (as defined in Paragraph 1.32 of the Settlement Agreement);

(iii)Infor (as defined in Paragraph 1.15 of the Settlement Agreement); (iv) all Settlement Class

Members who timely and validly request exclusion from and/or opt-out of the Settlement Class;

(v)the Judge or Magistrate Judge to whom the action is assigned and, any member of those Judges’

staffs or immediate family members; and (vi) any other person found by a court of competent



SMRH:228023659.7                                   -2-
    Case: 1:17-md-02807-JSG Doc #: 145 Filed: 12/20/18 3 of 11. PageID #: 2832



jurisdiction to be guilty under criminal law of initiating, causing, aiding or abetting the criminal

activity or occurrence of the Data Breach (as defined in Paragraph 1.10 of the Settlement

Agreement) or who pleads nolo contendere to any such charge.

        3.        With respect to the Settlement Class, the Court preliminarily finds, solely for

purposes of effectuating the Settlement and for no other purpose, that (i) the members of the

Settlement Class are so numerous that joinder of all Settlement Class Members in this action would

be impracticable, as the Settlement Class comprises more than 40 members; (ii) there are questions

of law and fact common to the Settlement Class that predominate over individual questions,

including whether Defendants failed to take adequate security measures to protect consumers’

cardholder data, whether Defendants were negligent, whether Defendants breached an implied

contract, whether Defendants have been unjustly enriched at the expense of Representative

Plaintiffs, Individual Named Plaintiffs, and Settlement Class Members, whether Defendants

violated applicable state consumer protection laws, whether Defendants violated applicable state

data breach statutes, whether Representative Plaintiffs, Individual Named Plaintiffs, and

Settlement Class Members are entitled to injunctive/declaratory relief, and whether Representative

Plaintiffs, Individual Named Plaintiffs, and Settlement Class Members are entitled to, and the

proper amount of, damages; (iii) the claims of the Representative Plaintiffs are typical of the claims

of the Settlement Class, and Representative Plaintiffs do not have any conflicts of interest with the

other members of the Settlement Class; (iv) Representative Plaintiffs and Plaintiffs’ Counsel can

fairly and adequately represent and protect the interests of the Settlement Class Members, as shown

by their extensive investigation, vigorous prosecution of this Litigation, and services performed to

date; and (v) a class action is superior to other available methods for the fair and efficient

adjudication of the controversy as it relates to the proposed Settlement, considering the interests



SMRH:228023659.7                                 -3-
    Case: 1:17-md-02807-JSG Doc #: 145 Filed: 12/20/18 4 of 11. PageID #: 2833



of the Settlement Class Members in individually controlling the prosecution of separate actions,

the extent and nature of any litigation concerning the controversy already commenced by

Settlement Class Members, the desirability or undesirability of continuing the Litigation of these

claims in this forum, and the difficulties likely to be encountered in the management of a class

action.

          4.      The Settlement, on the terms and conditions set forth in the Settlement Agreement,

is preliminarily approved by this Court as being fair, reasonable, adequate, and within the range of

possible final judicial approval. The Court finds that the Settlement resulted from arm’s-length

negotiations conducted in good faith by the Parties in a mediation before this Court, and reflects a

settlement that was reached voluntarily after consultation with experienced legal counsel.

          5.      The Court provisionally finds that the Representative Plaintiffs are able to fairly

and adequately represent the Settlement Class and appoints Representative Plaintiffs as the Class

Representatives for the Settlement Class. Representative Plaintiffs have diligently prosecuted this

Litigation.

          6.       The Court appoints the following as “Class Counsel”: William B. Federman of

Federman & Sherwood (“Interim Lead Counsel”), Marc E. Dann of DannLaw (“Interim Liaison

Counsel”), Carin L. Marcussen of Federman & Sherwood, Brian D. Flick of DannLaw, Thomas

A. Zimmerman, Jr. of Zimmerman Law Offices, P.C., Melissa R. Emert of Stull, Stull, & Brody,

Michael Fuller of Olsen Daines, and Miles N. Clark of Knepper & Clark LLC, finding that these

attorneys are able to fairly and adequately represent the Settlement Class, and have competently

represented the Representative Plaintiffs and Settlement Class in this matter.

          7.       The Court preliminarily approves the monetary relief to Settlement Class Members

provided in the Settlement Agreement, and recognizes that Sonic has acknowledged that it made



SMRH:228023659.7                                   -4-
    Case: 1:17-md-02807-JSG Doc #: 145 Filed: 12/20/18 5 of 11. PageID #: 2834



certain governance changes since the filing of this Litigation and has agreed to continue employing

certain data security practices set forth in Paragraph 3.4 of the Settlement Agreement for no less

than three (3) years, with the Court finding that this relief is within the range of fair, reasonable

and adequate.

        8.        The Court orders the Sonic Defendants to pay within thirty (30) days after entry of

this Order four million three hundred twenty five thousand dollars ($4,325,000.00) (the

“Settlement Fund”) into an escrow account established and administered by the Settlement

Administrator, pursuant to the terms set forth in the Settlement Agreement. The Settlement

Administrator shall take all necessary steps to establish, organize, and operate the escrow account

as a Qualified Settlement Fund pursuant to applicable rules and regulations of the Internal Revenue

Service and the Treasury Department and the terms of the Settlement Agreement.

        9.        The Court approves the Notice Program set forth in the Settlement Agreement, as

well as the Notices attached as Exhibit C (In-Store Notice), Exhibit D (Internet Banner Notice),

Exhibit E (Long Form Notice), Exhibit F (Publication Notice), and Exhibits G-1 and G-2 (Website

and Facebook Notice) thereto. The Court finds that the Notices collectively provide a sufficiently

clear and concise description of the Litigation, the Settlement terms, and the rights and

responsibilities of the Settlement Class Members. The Court further finds that the plan for

dissemination of the Notices by the following methods: (i) conspicuously posting the In-Store

Notice at the Impacted Sonic Drive-In locations, (ii) posting the Internet Banner Notice geo-tagged

to the Facebook pages of Facebook users located with the zip codes of Impacted Sonic Drive-In

locations, (iii) publishing the Publication Notice in a manner certified by the Settlement

Administrator as being targeted to adults over 18 years of age located within the zip codes of the

Impacted Sonic Drive-In locations, (iv) conspicuously posting the Website Notice on the Sonic



SMRH:228023659.7                                   -5-
    Case: 1:17-md-02807-JSG Doc #: 145 Filed: 12/20/18 6 of 11. PageID #: 2835



website and Facebook page, and (v) posting the Long Form Notice on the Settlement Website as

set forth in the Settlement Agreement, is the best means practicable, and is reasonably calculated

to apprise the Settlement Class Members of the Litigation and their right to participate in, object

to, or exclude themselves from the Settlement. Accordingly, the Parties and their counsel are

directed to disseminate the Notices pursuant to the terms of the Settlement Agreement.

        10.       The Court approves the Claim Forms attached to the Settlement Agreement as

Exhibits B-1 and B-2.

        11.       The Court approves and appoints KCC LLC as the Settlement Administrator, and

directs them to perform the duties set forth in the Settlement Agreement. As set forth in the

Settlement Agreement, all costs and expenses incurred by the Settlement Administrator in

connection with disseminating the notice and administering the Settlement shall be paid from the

Settlement Fund.

        12.       The Court will conduct a final approval hearing, at which time it will consider any

objections to the Settlement Agreement and determine whether the Settlement Agreement should

                                     July___,
be finally approved, on ________________  25 2019 commencing at __________
                                                                     9:00 a_.m. Class

Counsel shall file their motion for final approval of the Settlement no later than fourteen (14) days

prior to the final approval hearing.

        13.       Class Counsel shall file their preliminary motions for an award of Attorneys’ Fees

and Costs, for Service Awards to the Representative Plaintiffs as Class Representatives, and for

Individual Payments to Individual Named Plaintiffs no earlier than thirty (30) days from entry of

the Preliminary Approval Order by the Court, and no later than fourteen (14) days prior to the

deadline for submission of Requests for Exclusion and Objections. These motions may be

supplemented prior to the final approval hearing, and the Court will rule upon the motions at the



SMRH:228023659.7                                   -6-
    Case: 1:17-md-02807-JSG Doc #: 145 Filed: 12/20/18 7 of 11. PageID #: 2836



final approval hearing. As set forth in the Settlement Agreement, all such awards shall be paid

only from the Settlement Fund.

        14.       Any Settlement Class Member who intends to object to the fairness,

reasonableness, or adequacy of the Settlement, the proposed Attorneys’ Fees and Costs, the

proposed Service Awards, and/or the Individual Payments must deliver to Kari M. Rollins of

Sheppard Mullin Richter & Hampton LLP as counsel for the Sonic Defendants, and to William B.

Federman of Federman & Sherwood as Class Counsel, and file with the Court, a written statement

of the objections, as well as the specific reasons for each objection, including any legal support the

Settlement Class Member wishes to bring to the Court’s attention and any evidence or other

information the Settlement Class Member believes supports the objections. Any Settlement Class

Member who objects must also set forth their full name and current address; include a written

statement that he/she is a Settlement Class Member, including an attestation that he/she made a

purchase using a debit or credit card at one of the 325 Impacted Sonic Drive-Ins during the

Settlement Class Period and identifying the address of the location where he/she made his/her

purchase; state the identity of all counsel representing the objector, if any; include a statement

indicating if he/she intends to appear and/or testify at the final approval hearing and the identity of

all counsel representing the objector who will appear at the final approval hearing; include a

statement identifying any person who will be called to testify at the final approval hearing in

support of the objection; include the objector’s signature and the signature of the objector’s duly

authorized attorney or other duly authorized representative (along with documentation setting forth

such representation); include a list, by case name, court, and docket number, of all other cases in

which the objector (directly or through counsel) has filed an objection to any proposed class action

settlement within the last three (3) years; and include a list, by case name, court, and docket



SMRH:228023659.7                                  -7-
    Case: 1:17-md-02807-JSG Doc #: 145 Filed: 12/20/18 8 of 11. PageID #: 2837



number, of all other cases in which the objector’s counsel (on behalf of any person or entity) has

filed an objection to any proposed class action settlement within the last three (3) years.

        15.       All objections must be filed with the Court and delivered to counsel for Defendants

                                      April 19
and Class Counsel not later than __________        9 Objections must be delivered to the Court,
                                            __, 201_.

Class Counsel, and the Sonic Defendants’ counsel at the addresses listed below:

        Court:

        Clerk of the Court
        U.S. District Court for the Northern District of Ohio
        Carl B. Stokes United States Court House
        801 West Superior Avenue
        Cleveland, Ohio 44113

        Class Counsel:

        William B. Federman
        Federman & Sherwood
        10205 N. Pennsylvania Ave.
        Oklahoma City, Oklahoma 73120

        The Sonic Defendants’ Counsel:

        Kari M. Rollins
        Sheppard Mullin Richter & Hampton LLP
        30 Rockefeller Plaza
        New York, New York 10112

        No person will be entitled to be heard at the final approval hearing, and no written

objections will be received or considered by this Court at the final approval hearing, unless all

pertinent terms and conditions set forth above and in the Settlement Class Notice have been fully

met. If an objection is overruled, the objecting Settlement Class Member will be bound by the

terms of the Settlement and may not exclude him/herself later.

        16.        Any person who elects to opt out of the Settlement Class shall not be bound by any

orders, including, but not limited to, any final order approving the Settlement, entered in this



SMRH:228023659.7                                   -8-
    Case: 1:17-md-02807-JSG Doc #: 145 Filed: 12/20/18 9 of 11. PageID #: 2838



Litigation, not be entitled to relief under the Settlement Agreement, not gain any rights by virtue

of the Settlement Agreement, and not be entitled to object to any aspect of the Settlement

Agreement. No person may opt out of the Settlement Class through a so-called “mass” or “class”

opt-out.

        17.       Any Settlement Class Member who wishes to be excluded from the Settlement must

fully comply with all pertinent terms and conditions set forth in the Long Form Notice. All

                                                             April 19
Requests for Exclusion must be postmarked no later than __________ __, 201_.
                                                                          9 Settlement Class

Members who submit a timely and valid Request for Exclusion will have no rights under the

Settlement Agreement, will not share in the distribution of the Net Settlement Fund, and will not

be bound by the Settlement Agreement. Any Settlement Class Member who does not submit a

timely and valid Request for Exclusion shall be bound by all terms of the Settlement Agreement

and any final order approving the Settlement.

        18.       No later than fourteen (14) days after the deadline for submission of Claim Forms,

the Settlement Administrator shall provide a declaration to Class Counsel and the Sonic

Defendants’ counsel attesting to the measures taken to provide the notice to the Settlement Class

Members pursuant to the Notice Program, and the information pertaining to claims and requests

for exclusion as set forth in the Settlement Agreement.

        19.       In the event this Court does not finally approve the Settlement Agreement, any and

all rights of the Parties existing prior to the execution of the Settlement Agreement, including but

not limited to Representative Plaintiffs’ and Individual Named Plaintiffs’ right to seek and the

Sonic Defendants’ right to oppose class certification in the Litigation, shall be preserved, and the

Litigation shall proceed in all respects as if the Settlement Agreement and any related orders had

not been entered. In such event, none of the terms of the Settlement Agreement shall be admissible



SMRH:228023659.7                                   -9-
   Case: 1:17-md-02807-JSG Doc #: 145 Filed: 12/20/18 10 of 11. PageID #: 2839



in any trial or otherwise used against any Party, except to enforce the terms thereof that relate to

the Parties’ obligations in the event of termination. The portion of the Settlement Fund transferred

to the Settlement Administrator shall be returned to the Sonic Defendants, less notice and

administrative expenses actually incurred by the Settlement Administrator (as to which the Sonic

Defendants shall have no right of reimbursement from any person, including the Settlement

Administrator, Representative Plaintiffs, Individual Named Plaintiffs, or Plaintiffs’ Counsel).

        20.       For the benefit of the Settlement Class Members and as provided in the Settlement

Agreement, this Court retains continuing jurisdiction over the implementation, interpretation, and

enforcement of the Settlement Agreement.

        21.       The Parties are directed to carry out their obligations under the Settlement

Agreement.

                                    Summary of Applicable Dates

 1.       Preliminary Approval Order entered                     ____________
                                                                   December 20__, 2018

 2.       Defendants to pay $4,325,000.00 into an escrow         No later than thirty (30)
          account established by the Settlement                  calendar days after entry of this
          Administrator                                          Order

 3.       Commencement of the Notice Program as set              No later than thirty (30)
          forth in Section 7 of the Settlement Agreement         calendar days after entry of this
                                                                 Order

 4.       Deadline to Opt Out, or Object                         No later than ninety (90)
                                                                 calendar days from the
                                                                 commencement of the Notice
                                                                 Program

 5.       Deadline to submit a Claim Form (“Claim                No later than ninety (90)
          Deadline”)                                             calendar days from the
                                                                 commencement of the Notice
                                                                 Program

 6.       Deadline for Settlement Administrator to Submit        No later than fourteen (14)
          Declaration re: Notice, Opt-Outs, and Claims           calendar days after Claim
                                                                 Deadline

 7.       Motion for Final Approval of Settlement to be          No later than fourteen (14)


SMRH:228023659.7                                  -10-
   Case: 1:17-md-02807-JSG Doc #: 145 Filed: 12/20/18 11 of 11. PageID #: 2840



          filed                                     calendar days prior to Final
                                                    Approval Hearing

 8.       Final Approval Hearing                    At the Court’s convenience, no
                                                    earlier than one hundred twenty
                                                    (120) days after the
                                                    commencement of the Notice
                                                    Program


SO ORDERED.



        December 20, 2018
Dated: _______________________                s/ James S. Gwin
                                             _________________________________
                                             Hon. James S. Gwin
                                             United States District Court Judge




SMRH:228023659.7                      -11-
